Citation Nr: 1500347	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  08-37 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right knee disorder, to include meniscal derangement and chondromalacia.

2.  Entitlement to service connection for left knee disorder, to include meniscal derangement, chondromalacia, and femoral bone deformity.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served in active duty from February 1969 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued in January 2008 by the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina, which denied service connection for left knee and right knee disorders.

The Veteran testified at a Decision Review Officer (DRO) hearing in August 2009 and a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in December 2009.  Both hearing transcripts are associated with the Veteran's claims file.

The case was previously before the Board in February 2010 and November 2012.  Both times, the Board remanded the claim for further development.  The case has returned to the Board for review. 

The Board notes that, in addition to the paper claims file, there are paperless, electronic records associated with the Veteran's claims (Virtual VA and Veterans Benefits Management System (VBMS)).  VBMS does not contain any documents and Virtual VA contains a November 2014 brief filed by the Veteran's representative and other duplicative documents.



FINDINGS OF FACT

1.  The Veteran's right knee disability did not have its onset in service and is not shown to be otherwise related to service.

2.  The Veteran's left knee disability did not have its onset in service and is not shown to be otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for establishing entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Letters sent to the Veteran in June 2007 addressed all notice elements listed under 3.159(b)(1).  The June 2007 letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letter also informed him as to how VA determines the appropriate disability evaluation and effective date. 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records for his periods of active duty prior to separation in August 1976.  Also, the Veteran received VA medical examinations in December 2007 and May 2010.  The Veteran's VA medical treatment records from June 2007 to June 2011 were obtained.  The VA also obtained the Veteran's private medical treatment records from the Sanger Clinic.  The Veteran has not identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained. 

With regard to the December 2009 Travel Board hearing and the August 2009 DRO hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge (VLJ) or DRO who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2) ; Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the DRO hearing, the DRO identified the issue as "service connection for a bilateral knee condition" which the Veteran affirmed.  The Veteran and his representative engaged in a discussion as to substantiation of his claim.  The DRO inquired about whether the Veteran had non-VA medical opinion.  At the Travel Board hearing, the VLJ identified the issue was "service connection for a right knee disability and a left knee disability."  During the hearing, the Veteran presented testimony related to his VA examinations and to the service medical treatment he received after his March 1970 accident.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated that he had actual knowledge of the elements necessary to substantiate this claim.  The actions of the VLJ and DRO supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearings were legally sufficient, and there has been no allegation to the contrary - the Veteran and his representative have not requested another hearing.

Additionally, the Board finds there has been substantial compliance with its prior remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).  A qualified VA medical professional provided an addendum medical opinion in December 2012.  The AMC later issued a Supplemental Statement of the Case (SSOC) in February 2013.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's previous remands.  See Stegall, 11 Vet. App. 268 (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). 

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b). 

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Bilateral Knee Disabilities

The Veteran contends that he is entitled to service connection for disabilities of the left and right knee.  However, as outlined below, the preponderance of the evidence of record demonstrates that neither of the Veteran's knee disabilities manifested during, or as a result of, active military service. 

The Veteran's service treatment records fail to reflect that he suffered any knee disability during military service or that he ever sought treatment for knee symptomatology.  A March 24, 1970, service treatment report - made while treating the Veteran for being pinned between two trucks - reflects the Veteran's complaint of pain in the left upper quadrant and left iliac (hip) bone.  X-rays of his pelvis and abdomen were negative.  A follow up treatment note on March 25, 1970, states "OK except for some soreness - X-rays OK.  Duty."  His March 1976 separation examination also reflects an evaluation of normal lower extremities.  The Veteran reported having swollen or painful joints, having painful or "trick" shoulder or elbow and having recurrent back pain but he denied having "trick" or locked knee. 

VA obtained medical treatment records from the Sanger Clinic from November 1999 to August 2000.  An August 2000 progress note states the Veteran "reports he is doing quite well and remains very active.  He is mowing grass three to five hours per day."

A June 2007 VA treatment record note reflects the Veteran's complaint of stable back pain from taking sulindac and denial of any other pain except for dental pain.

A December 2007 VA examination report reflects the Veteran's description of injuring his knees when he was pinned between some trucks while working in the motor pool at Fort Jackson in March 1970 and the knee pain onset was during military service due to this injury.  Additionally, he recounted, in 1980 doctors at VAMC Dorn informed him that he had torn cartilage in his knees.  He complained of constant mild pain (3 out of 10) with intermittent locking and feelings of instability and swelling.  He also complained of having severe flare-up pain (7 out of 10) everyday which affects his sleep and ability to do chores.  He denied having surgery.  X-ray images revealed "patellar spurring with medial joint space loss bilaterally and left femur sclerotic changes."  He was diagnosed with bilateral meniscal derangement, mild bilateral chondromalacia, and left femoral bone deformity.  The VA examiner opined that the Veteran's current chronic conditions "...are less likely than not a result of the Veteran's [sic] being pinned while in service."  The examiner arrived at this conclusion because "the [Veteran's] service medical records do not reveal a chronic diagnosis nor are there any civilian records within one year to show a permanent residual condition that would meet presumptive criteria."  

A January 2008 addendum medical opinion by a VA examiner following a physical examination and C-file review concurred with the December 2007 examiner's negative nexus opinion.  The examiner found "a complete lack of evidence to support the [1970 accident] injury affecting his knees, and the Veteran never saw a physician about knee pain from the time of the accident up until he was discharged from the military."  The examiner opined "it is most likely that [the Veteran's] degenerative diagnosis developed after military discharge and is unrelated to his in-duty service or his in-duty injury."  

A February 2008 VA left knee MRI scan found degenerative joint disease at both the patellofemoral and tibiofemoral joint components, a complex tear at the body and posterior horn of the medial meniscus with several small parameniscal cysts, but no evidence of a Baker's cyst.  Additionally, there was scarring "at the infrapatellar fat pad suggestive of previous arthroscopy."   Moreover, the Veteran reported to the VA clinician that his "[k]nee pain dates back to when he was pinned between two trucks at Fort Jackson in 1970" and that he had arthroscopy in 1980.  

A September 2008 VA treatment report notes the Veteran's experience of chronic left knee pain which has symptomatically improved with current medical regimen.  

A December 2008 VA treatment report reflects the Veteran's complain of increased left knee pain - with current medical regimen not providing sufficient pain relief.

A May 2010 VA examination report reflects the Veteran's report of the onset of knee problems to his 1970 accident when he was pinned between two trucks at Fort Jackson.  The examiner noted that there was no reference to a knee injury in a Mach 24, 1970, service treatment note and that attention was focused on injuries higher up in the Veteran's body.  The examiner also found that a March 25, 1970, follow-up treatment note indicated "OK, except for some soreness.  X-rays OK" and the Veteran gave a negative history for knee problems at his separation physical examination in March 1976.  The Veteran was diagnosed with degenerative joint disease, internal derangement, and ligamentous laxity of both knees.  The VA examiner opined that it is less likely than not that the Veteran's present knee problems are directly related to his military service because "...none of the available evidence documents a knee injury, treatment for a knee injury or the giving of profiles on the occasions mentioned by the Veteran."

A December 2012 VA addendum medical opinion found the Veteran complained of persistent pain regarding whiplash confined to the cervical spine due to a December 1969 motor vehicle accident and in March 1970 the Veteran complained of abdominal pain in the left upper quadrant.  The VA medical professional opined that the Veteran's current condition is less as likely as not related to service because there is no evidence of any knee complaints during military service, no report of a knee condition during the service separation exam, and no report or complaint of a knee condition in the claims file.  

At the August 2009 DRO hearing, the Veteran testified that he got a broken down ambulance's engine started.  The driver revved up the engine and released the clutch.  In the process, the Veteran was pinned in between the ambulance and the service truck.  He stated that his knees were between the two bumpers and he was "black and blue" at the knees, back, stomach and pelvis but without any broken bones.  See DRO Hearing Transcript page 3.  He also testified that he had arthroscopy performed at VAMC Dorn after being discharged from service.  The Veteran disagreed with the December 2007 VA examiner's opinion and with the January 2008 addendum opinion.

At the December 2009 Travel Board hearing, the Veteran testified that his "...knees were crushed between the bumpers.  See Travel Board Hearing Transcript page 3.  He testified that his knees were examined, they were black and blue, and he was treated for his knees and back while serving in Vietnam.  

The Board further notes that the RO filed a formal finding memorandum noting a response from VAMC Dorn stated no treatment records for the Veteran were located for the period 1976 to 2001. 

The preponderance of the above evidence demonstrates that service connection is not warranted for a disability of the left or right knee.  There is no mention of a knee injury or treatment during the Veteran's military service.  In March 1970, when he was treated immediately after being pinned between two trucks, the Veteran complained of pain to his left upper quadrant and left iliac bone.  X-rays of the pelvis were negative for any injury and there is no other service treatment record indicating any knee problems.  The Veteran stated at service separation that he did not have a locking or "trick" knee and his separation medical evaluation showed normal lower extremities.  Furthermore, during his June 2007 VA treatment visit, his only complaints of pain were for his back and teeth.  Moreover, four VA examiners opined that the Veteran's knee current knee conditions are less likely than not related to his in service injury.  The VA December 2007, January 2008 and May 2010 VA examiners performed physical examinations of the Veteran and reviewed his claims file to obtain the Veteran's past medical history.  The December 2012 VA examiner reviewed the Veteran's claim file to provide her medical nexus opinion.  Each of the VA medical professionals based their respective negative etiological opinions on the absence of any complaints of knee problems by the Veteran while he was in service and while he received VA medical treatments since service separation.  

The Board recognizes that the Veteran believes his current bilateral knee conditions stem from his 1970 accident when he was pinned between two trucks.  While the Board is sympathetic to the Veteran's situation, the evidence does not suggest that the Veteran has the requisite training or expertise to offer a medical opinion as complex as linking his knee conditions which were diagnosed in December 2007 to an accident which occurred decades earlier.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  As such, the Veteran's assertion fails to reflect that his current bilateral knee conditions manifested during, or as a result of, active military service, to include his 1970 in service accident of being pinned between two trucks.  

Furthermore, the record evidence contradicts the Veteran's contention that he has suffered from continuous knee pain since the 1970 accident.  Contemporaneous records show the Veteran complained of pain to the upper left quadrant of his abdomen and to his iliac bone immediately after the March 1970 accident.  At his service separation examination in March 1976, he denied having a locking or trick knee and he did not list experiencing knee pain while he was in service even though he identified pain and problems to other areas of his body.  In 1980, the Veteran filed for service connection for a back disability and he claimed that from the same 1970 accident he "...received injury to [his] back and left hip."  This statement corroborates his previous statements but controverts the Veteran's current contention that he received a knee injury from the same accident and that he had continual bilateral knee pain thereafter.  Finally, the Veteran's credibility is further diminished due to inconsistent accounts of the 1970 accident itself.  The Veteran informed the military doctors in 1976 that his stomach and hip were injured in the accident.  He repeated this account in 1980 when he filed his claim for service connection for a back condition.  However, at the DRO hearing, he testified that his knees were in between the truck bumpers when the ambulance driver revved up the engine and released the clutch.  Then at the Travel Board hearing, he testified that his knees were crushed in between the bumpers.  At each recount, the location of the injury has changed as well as the severity of the injury.  The Veteran's statements were made under circumstances indicating bias and self-interest.  The Board finds that the Veteran's etiological statements connecting his current bilateral knee conditions to his 1970 in-service accident is not probative and its credibility is greatly reduced by record evidence which tends to show the Veteran did not experience an in-service knee injury.  

Therefore, the preponderance of the evidence shows the Veteran's current left and right knee conditions did not manifest during or was a result of active military service.  The probative evidence shows that the Veteran's right knee disorder is not causally or etiologically related to his military service, to include his 1970 accident where he was pinned between two trucks.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claims of entitlement to service connection for disabilities of the left and right knee must be denied.


ORDER

The claim of entitlement to service connection for a right knee disorder, to include meniscal derangement and chondromalacia, is denied.

The claim of entitlement to service connection for a left knee disorder, to include meniscal derangement, chondromalacia, and femoral bone deformity, is denied. 




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


